C. A. Johnson, J.
Proceeding under article 78 of the Civil Practice Act, to review a determination of the temporary city housing rent commission, denying the issuance of a certificate *44of eviction. The ground for the denial was that the applicant had failed to establish compelling necessity.
The petitioners, two brothers who are both veterans, purchased the premises in question for their own use. One apartment was vacated by the owner at the time of the sale, and was immediately occupied by the brothers, their mother, their two sisters and the wife and child of one of the brothers, the other brother being unmarried. The married brother desires the other apartment in the premises for the use of himself, his wife and child. It appears that at the time of his entrance in the military service under the Selective Service. Act, he gave up the apartment theretofore occupied by his family and placed his furniture in storage, where it still is. He desires to re-establish his own home independently of the other adult members of his family.
Under these circumstances, the court has reached the conclusion that the determination of the commission is arbitrary and unreasonable. The desire of this applicant to re-establish his family in living conditions substantially like those which they enjoyed when he was compelled to enter the military service, is entirely reasonable, and the Federal Government has underwritten a loan made to him for that purpose, the accomplishment of which ought not be prevented by another governmental agency.
The prayer of the petitioners will, accordingly, be granted and the issuance of a certificate of eviction directed. Proceed on notice.